Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hebeby stiphlated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise contained in the invoices covered by the reappraisement herein and marked thereon with the letter “A” and initialed WRS by W. R. Shapiro, consists of bottles and jars, similar in all material respect to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed, that the items so marked on the invoices were appraised upon the cost of production under Section 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed, that the issue with respect to said merchandise, covered by the reappraisement herein is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed, that the entered values, less additions made under duress by the importer to meet previous advances made by the Appraiser in similar eases, are equal to the cost of materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added, in the case of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
*1004It is FURTHER stipulated and agreed, between the parties hereto, that the record in C. A. D. 146 be incorporated and made a part of the record in the reappraisement case herein and that the reappraisement case be deemed submitted on this stipulation.
It is further agreed that the reappraisement is limited to the items of merchandise marked by the Examiner as indicated above and initialed by him, and the reappraisement is abandoned as to all other claims.
It is further affirmed by the undersigned Sidney Mandell, member of the firm of Siegel ,& Mandell, counsel for the plaintiff, that the reappraisement covered by this stipulation has been examined, and he certifies that said reappraisement has been duly signed and filed within the statutory time.
The reappraisement is submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the items of merchandise marked with the letter A on the invoice and initialed WRS by W. R. Shapiro such values are the entered values, less additions made under duress by the importer to meet previous advances made by the appraiser in similar cases.
The appeal having been abandoned insofar as it relates to all other merchandise, to-that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.